Judg*304ment, Supreme Court, New York County (Herman Cahn, J.), entered January 29, 1997, awarding plaintiff damages, and bringing up for review a prior order, same court and Justice, entered on or about December 4, 1996, which, in an action to recover a real estate brokerage commission, granted plaintiff’s motion for summary judgment, unanimously affirmed, with costs.
Defendant is liable for the brokerage commission stipulated in the parties’ commission agreement notwithstanding that it is not a party to either the renewal lease procured by plaintiffs or the prior lease, where defendant identified itself in the commission agreement as the landlord of the premises, and, throughout the lease negotiations and continuing even after plaintiff first demanded its commission, consistently held itself out as one and the same as the company identified in the lease as the landlord. Nor is there merit to defendant’s claim that the commission agreement is ambiguous with respect to defendant’s obligation to pay a commission on the cancelable portion of the lease. The commission agreement clearly requires payment of a full-term commission at the commencement of the lease should the lease, as it does, require the tenant, should it elect to cancel, to reimburse the landlord for the portion of the commission attributable to the canceled term. That is the case here. We have considered defendant’s other contentions, including existence of an illegal fee-sharing arrangement, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Rubin and Tom, JJ.